DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the response to this Office Action, Examiner respectfully requests that support be shown for language added to any original claims on amendment and any new claims. That is, indicate support for newly added claim language by specifically pointing to page(s) and line numbers in the specification and/or drawing figure(s). This will assist the examiner in processing this application.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


1 is rejected under 35 U.S.C. 103 as being unpatentable over Rosenberg (US 2006/0256083) in view of Roimela et al. (US 2016/0260196).

In reference to claim 1, Rosenberg teaches a video display system comprising: a device including a reception unit that receives a video, a display unit that displays the video received by the reception unit (Rosenberg, Figs. 1, 2, 7, video display system; pg. 4, par. 28, control video display), 
an irradiation unit that irradiates eyes of a user with near infrared light, and an imaging unit that images the eyes of the user viewing the video displayed on the display unit, on the basis of the near infrared light, and viewing the video; a gaze detection unit that detects a gaze point of the user on the basis of a captured image captured by the imaging unit (Rosenberg, pg. 3, par. 24, eye tracking infrared light imaging; pgs. 3-4, pars. 23-24, eye gaze tracking/imaging used to determine where a user is looking, infrared light sources to track/image eye gaze location is synchronized with displayed frames);
and a video generation unit that generates a video to be displayed on the wearable device on the basis of the gaze point detected by the gaze detection unit, wherein the device includes a control unit that instructs an imaging start timing to the imaging unit so that the imaging of the imaging unit can be executed at a timing at which it is estimated that the user is viewing the frame each time each frame of the video to be displayed on the display unit is displayed (Rosenberg, pg. 4, par. 29, gaze-tracking producing coordinates and/or other indicia representing the location at which a 
Rosenberg however fails to expressly teach a wearable display, the user wearing the wearable device.
Roimela discloses a video display system, analogous in art with that of Rosenberg, wherein a video display is a wearable display, the user wearing the wearable device (Roimela, pg. 3, par. 35, head-mounted wearable display to view video).
At the time the invention was made, it would have been obvious to one having ordinary skill in the art to modify the video display of Rosenberg wherein a video display is a wearable display, the user wearing the wearable device, as taught by Roimela.
As one of ordinary skill in the art would appreciate, the suggestion/motivation for doing so would have been combining the prior art elements wherein a video display is a wearable display, the user wearing the wearable device, of Roimela, with the video 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHARLES V HICKS whose telephone number is (571)270-7535. The examiner can normally be reached on Monday-Friday from 8:00 to 4:00.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kent Chang, can be reached on 571-272-7667. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://portal.uspto.gov/external/portal. Should you have questions about access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

/CHARLES V HICKS/            Primary Examiner, Art Unit 2624